     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1632 Page 1 of 12



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    AHMAD JAWAD ABDUL JAMIL,                           Case No.: 18-CV-27 JLS (NLS)
      AHMAD JAMSHID ABDUL JAMIL,
12
      AHMAD FARHAD ABDUL JAMIL,                          ORDER (1) GRANTING
13    individual and on behalf of all employees          PLAINTIFFS’ UNOPPOSED
      similarly situated,                                MOTIONS FOR (a) FINAL
14
                                       Plaintiffs,       APPROVAL OF CLASS ACTION
15                                                       SETTLEMENT AND (b) CLASS
      v.                                                 REPRESENTATIVE SERVICE
16
                                                         ENHANCEMENT FEES, AND
      WORKFORCE RESOURCES, LLC;
17                                                       ATTORNEYS’ FEES AND COSTS;
      BRISTOL BAY NATIVE
                                                         AND (2) ENTERING JUDGMENT
18    CORPORATION; and DOES 1 through
      10, inclusive,
19                                                       (ECF Nos. 62, 63, 64, 65)
                                     Defendants.
20
21
22          Presently before the Court are Plaintiffs’ unopposed Motions for (1) Final Approval
23    of Class Action Settlement (“Final Approval Mot.,” ECF Nos. 63, 65) and (2) Class
24    Representative Service Enhancement Fees, and Attorneys’ Fees and Costs (“Fee Mot.,”
25    ECF Nos. 62, 64). Also before the Court is the Declaration of Mary Butler on Behalf of
26    Settlement Administrator with Respect to Compliance with Class Notice Requirements
27    (“Butler Decl.,” ECF No. 61). The Court held a hearing on November 5, 2020. See ECF
28    No. 67. Because the Settlement is fundamentally fair, reasonable, and adequate, the Court

                                                     1
                                                                                     18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1633 Page 2 of 12



1     GRANTS Plaintiffs’ unopposed Final Approval Motion. Further, because the requested
2     attorneys’ fees, costs, service awards, PAGA award, and settlement administration
3     expenses are reasonable, the Court GRANTS Plaintiffs’ Fee Motion.
4                                          BACKGROUND
5            Plaintiffs Ahmad Jawad Abdul Jamil, Ahmad Jamshid Abdul Jamil, and Ahmad
6     Farhad Abdul Jamil filed a putative class action complaint against Workforce Resources,
7     LLC (“Workforce”) in the Superior Court of California for the County of San Diego on
8     September 27, 2017. See ECF No. 1-2 at 6–27. The allegations included failure to pay
9     minimum wages; failure to pay overtime wages; failure to provide meal and rest periods;
10    failure to provide accurate, itemized wage statements; and failure timely to pay wages due
11    at separation in violation of various provisions of the California Labor Code. See generally
12    id. Plaintiffs also alleged unfair business practices in violation of California Business and
13    Professions Code section 17200. See generally id. Plaintiffs added Bristol Bay Native
14    Corporation (“BBNC”) as a Defendant on November 13, 2017. See ECF No. 1-2 at 28
15    –29.
16           Defendants removed the action to federal court on January 24, 2018. See ECF No.
17    1. Subsequently, Defendants filed a motion to dismiss the meal and rest break claims on
18    January 11, 2018, see ECF No. 3, while Plaintiffs filed a motion to remand the action to
19    state court on February 14, 2018, see ECF No. 4, which the Court denied on May 21, 2018,
20    see ECF No. 12. Plaintiffs filed the operative First Amended Complaint on July 20, 2018,
21    adding a claim for civil penalties under the Labor Code Private Attorneys General Act of
22    2004 (“PAGA”). See ECF No. 22. Because Defendants’ prior motion to dismiss was
23    dismissed as moot, see ECF No. 21, Defendants filed a renewed motion to dismiss
24    Plaintiffs’ meal and rest break claims, see ECF No. 23, which the Court denied, see ECF
25    No. 29.
26           The Parties attended two Early Neutral Evaluation Conferences with the Honorable
27    Nita L. Stormes, on April 23 and July 29, 2019, but were unable to reach a settlement. See
28    generally ECF Nos. 38, 44. On September 24, 2019, the Parties attended a mediation

                                                    2
                                                                                   18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1634 Page 3 of 12



1     conducted by Jill Sperber, Esq., during which they reached the Proposed Settlement
2     Agreement.     Declaration of Kevin Mahoney in Support of Prelim. Approval Mot.
3     (“Mahoney Decl.,” ECF No.51-1) ¶ 4. On February 4, 2020, Plaintiffs filed their Motion
4     for Preliminary Approval of Class Action Settlement (“Prelim. Approval Mot.,” ECF No.
5     51.) On April 9, 2020, the plaintiffs of a separate, related putative class action, Abikar v.
6     Bristol Bay Native Corporation, No. 18CV1700 JLS (AGS) (S.D. Cal. filed July 25, 2018),
7     filed a motion to intervene and objection to the proposed settlement, see ECF No. 55, which
8     they subsequently withdrew, see ECF Nos. 56, 57, leaving the Preliminary Approval
9     Motion unopposed. On June 9, 2020, the Court granted Plaintiffs’ Preliminary Approval
10    Motion. See generally ECF No. 58.
11          On July 14, 2020, the Court-approved notice of the Settlement was sent via U.S. first
12    class mail to the 1,087 members of the class, fifty-four of which ultimately were
13    undeliverable. Butler Decl. ¶¶ 8–10. No objections were received. Id. ¶ 16.
14          The Parties are now before the Court to seek the Court’s final approval of their
15    Settlement and attorneys’ fees, costs, service awards, PAGA award, and settlement
16    administration expenses. See generally ECF Nos. 62–65.
17                                    SETTLEMENT TERMS
18          The Parties have submitted a comprehensive Proposed Settlement Agreement
19    detailing the substantive settlement terms. Prelim. Approval Mot. Ex. 1 (“Proposed
20    Settlement Agreement,” ECF No. 51-1) at 10–43.
21    I.    Proposed Settlement Class
22          The proposed Settlement Class is defined to include “all non-exempt employees who
23    worked for Workforce at Marine Corps Base Camp Pendleton in the position of Role
24    Player, Interpreter, Amputee, and/or Team Lead at any time during the Class Period,”
25    Proposed Settlement Agreement ¶ 1.4, while the Class Period is defined as “the period
26    from September 27, 2013 through and including July 31, 2017,” id. ¶ 1.8. The proposed
27    Settlement Class amounts to approximately 1,087 members. Final Approval Mot. at 1;
28    Butler Decl. ¶ 8. Class Members were advised of their opportunity to opt out of the

                                                    3
                                                                                   18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1635 Page 4 of 12



1     Settlement or to object to the Settlement and the implications. Final Approval Mot. at 2;
2     Butler Decl. ¶ 5; id. Ex. A.
3     II.   Proposed Monetary Relief
4           The Proposed Settlement Agreement provides that Defendants will pay a Maximum
5     Settlement Amount of $900,000. Proposed Settlement Agreement ¶ 3.6.1. The Maximum
6     Settlement Amount will be used to pay Plaintiffs’ Class Representative Service Awards in
7     the amount of $10,000 each, a Class Counsel Fees Award of up to $300,000, a Class
8     Counsel Costs Award of up to $15,000, Settlement Administration Costs of up to $35,000,
9     and payment to the California Labor and Workforce Development Agency (“LWDA”)
10    pursuant to PAGA. Id. ¶¶ 3.6.1–3.6.1.5.
11          All Participating Class Members, i.e., Class Members who do not submit a timely
12    and valid Request for Exclusion, will receive a portion of the Net Distribution Fund “paid
13    on a pro rata basis based on the numbers of shifts . . . worked . . . during the Class Period.”
14    Id. at ¶ 3.6.1.6.   In calculating the Individual Settlement Payments, the Settlement
15    Administrator will “divide[ the Net Distribution Fund by] the total number of eligible shifts
16    worked by Participating Class Members during the Class Period to determine the shift
17    value,” then multiply the shift value and the total number of eligible shifts worked by each
18    Participating Class Member during the Class Period. Id. Plaintiffs estimate that the
19    average net distribution to individual members of the Settlement Class will be $474.77 per
20    member. Final Approval Mot. at 10; Butler Decl. ¶ 14. After disbursing payments, any
21    funds remaining in the Net Distribution Fund will be donated to the State of California’s
22    Justice Gap Fund. Proposed Settlement Agreement ¶ 3.8.10.
23          In exchange for the monetary consideration, all Participating Class Members will
24    release all “Released Class Claims” and “Released PAGA Claims” as defined in the
25    Proposed Settlement Agreement. Id. ¶¶ 1.31–1.32.
26    ///
27    ///
28    ///

                                                     4
                                                                                    18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1636 Page 5 of 12



1               MOTION FOR FINAL APPROVAL OF CLASS SETTLEMENT
2     I.     Class Certification
3            Before granting final approval of a class action settlement agreement, the Court must
4     first determine whether the proposed class can be certified. Amchem Prods. v. Windsor,
5     521 U.S. 591, 620 (1997) (indicating that a district court must apply “undiluted, even
6     heightened, attention [to class certification] in the settlement context” in order to protect
7     absentees). In the present case, the Court already has certified the Settlement Class. See
8     ECF No. 58 at 4–10.
9     II.    Adequacy of Notice
10           The Court must also determine that the Class received adequate notice. Hanlon v.
11    Chrysler Corp., 150 F.3d 1011, 1025 (9th Cir. 1998), overruled on other grounds by Wal-
12    Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). “Adequate notice is critical to court
13    approval of a class settlement under Rule 23(e).” Id.
14           In its Preliminary Approval Order, the Court preliminarily approved the Parties’
15    proposed Notice and Notice Plan. See ECF No. 58 at 15–16. In support of their Final
16    Approval Motion, Plaintiffs have filed the Declaration of Mary Butler, who is “employed
17    as a Case Manager by Simpluris, Inc. (‘Simpluris’), the Settlement Administrator in the
18    above-entitled action.” See generally Butler Decl.; see also id. ¶ 1. In her declaration,
19    Ms. Butler details the actions taken by Simpluris to provide notice in accordance with the
20    Notice Plan. See generally id. Having reviewed Ms. Butler’s declaration, the Court finds
21    that the Settlement Class received adequate notice of the Settlement.
22    III.   Fairness of the Settlement
23           The Court must next determine whether the proposed settlement is “fair, reasonable,
24    and adequate” pursuant to Federal Rule of Civil Procedure 23(e)(1)(C). Factors relevant
25    to this determination include:
26                 The strength of the plaintiffs’ case; the risk, expense, complexity,
                   and likely duration of further litigation; the risk of maintaining
27
                   class action status throughout the trial; the amount offered in
28                 settlement; the extent of discovery completed and the stage of the

                                                    5
                                                                                    18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1637 Page 6 of 12



1                  proceedings; the experience and views of counsel; the presence
                   of a governmental participant; and the reaction of the class
2
                   members to the proposed settlement.
3
4     Hanlon, 150 F.3d at 1026. This determination is committed to the sound discretion of the

5     trial judge. Id.

6            In its Preliminary Approval Order, the Court addressed each of the Hanlon factors

7     in turn and found that all of the pertinent factors weighed in favor of approving the

8     Settlement. See ECF No. 58 at 10–15. Since then, no member of the Settlement Class has

9     filed an objection. See Butler Decl. ¶ 16. Because no pertinent facts have changed, the

10    Court reaffirms and incorporates by reference its analysis of the Rule 23(e) requirements

11    as set forth in its Preliminary Approval Order. See ECF No. 58 at 10–15. Accordingly,

12    the Court finds the settlement to be “fair, reasonable, and adequate” pursuant to Federal

13    Rule of Civil Procedure 23(e).

14    IV.    Conclusion

15           Because all the pertinent factors here weigh in favor of approving the Settlement,

16    the Court GRANTS Plaintiffs’ Final Approval Motion.

17          MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARD

18           Class Counsel seek attorneys’ fees in the amount of $300,000, representing one-third

19    of the Gross Settlement Proceeds, and reimbursement of litigation costs in the amount of

20    $8,639.45. Fee Mot. at 1. Class Counsel also requests a Service Award to each of Class

21    Representatives Ahmad Jawad Abdul Jamil, Ahmad Jamshid Abdul Jamil, and Ahmad

22    Farhad Abdul Jamil in the amount of $10,000 each, for a total of $30,000, and Settlement

23    administration expenses to Simpluris in the amount of $12,500. Id. Finally, Class Counsel

24    requests approval of a PAGA Award of $10,000. Final Approval Mot. at 2. The Court

25    addresses each of Class Counsel’s requests in turn.

26    I.     Attorneys’ Fees

27           Federal Rule of Civil Procedure 23(h) permits a court to award reasonable attorneys’

28    fees “authorized by law or by the parties’ agreement.” The Court has discretion to award

                                                   6
                                                                                 18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1638 Page 7 of 12



1     attorneys’ fees based on “the percentage-of-the-fund method or the lodestar/multiplier
2     approach.” In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1295–96 (9th
3     Cir. 1994). The Ninth Circuit has routinely applied the percentage-of-the-fund approach,
4     treating twenty-five percent as the “benchmark.” In re Pac. Enters. Sec. Litig., 47 F.3d
5     373, 378–79 (9th Cir. 1994). Despite this benchmark, district courts have discretion to
6     “[a]djust the benchmark when special circumstances indicate a higher or lower percentage
7     would be appropriate.” Id. at 379.
8            Here, Class Counsel seeks one-third of the $900,000 Gross Settlement Proceeds,
9     totaling $300,000, see Fee Mot. at 2, which exceeds the Ninth Circuit’s twenty-five percent
10    benchmark. In its Preliminary Approval Order, the Court indicated that, “[a]t th[at] point,
11    the Court f[ou]nd[] no reason to award fees that exceed the Ninth Circuit’s benchmark,”
12    and that “Class Counsel w[ould] need to show what special circumstances exist warranting
13    a higher percentage in their motion for attorney’s fees.” ECF No. 58 at 14.
14           In their Fee Motion, Class Counsel contend that the requested fees of $300,000 are
15    reasonable under either the percentage-of-the-fund or lodestar approach to calculating a
16    reasonable fee. See Fee Mot. at 4–12. Specifically, Class Counsel contends that a
17    departure from the twenty-five percent benchmark under the percentage-of-the-fund
18    approach is warranted given the “excellent result obtained for the class,” see id. at 9; the
19    “considerable risk” posed by the contingent nature of the representation, see id.; and the
20    fact that a fee award of one-third of the recovery “falls in line with awards made in similar
21    wage and hour class actions,” see id. at 9–10 (citation omitted). As for the lodestar
22    method,1 Class Counsel have worked 277.80 hours on this matter, see id. at 11, with hourly
23    rates of $750 per hour for Mr. Mahoney, see id. at 12, and $450 to $750 per hour for
24    associates, see id., resulting in a lodestar calculation of $137,680.50, see id. at 11. Class
25    Counsel contend that this base lodestar is justified given “[t]he excellent results obtained
26
27    1
        The Court notes that there appear to be some internal inconsistencies in the numbers cited throughout
28    the Fee Motion (ECF Nos. 62, 64) and the Declaration of Kevin Mahoney in Support of Plaintiffs’ Fee
      Motion (ECF Nos. 63-1, 65-1). The Court cites herein to the numbers most commonly appearing in both.

                                                        7
                                                                                           18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1639 Page 8 of 12



1     for the class, the complexities of the legal issues involved, and the substantial work
2     performed by Class Counsel.” Id. at 10. A multiplier of 2.14 yields the requested fee of
3     $300,000 here, see id. at 2, which Class Counsel contends is reasonable in light of the
4     contingent nature of their representation, see id. at 10–11 (citation omitted).
5            Having reviewed the Fee Motion, the Declaration of Kevin Mahoney in Support of
6     Plaintiffs’ Fee Motion with its supporting exhibits, Class Counsel’s arguments, and the
7     applicable law, and given the lack of objection from Defendants or the Settlement Class,
8     the Court agrees that the fee request in the amount of $300,000, or one-third of the Gross
9     Settlement Proceeds, is reasonable under the circumstances, particularly in light of the
10    favorable results achieved by Class Counsel, the risk Class Counsel assumed by taking this
11    case on contingency, and the award being in line with fee awards in similar actions.
12    Accordingly, the Court finds that an award of one-third of the Gross Settlement Proceeds,
13    or $300,000, is reasonable under the circumstances of this case.
14    II.    Costs
15           Although the Proposed Settlement Agreement authorizes Class Counsel to apply for
16    reimbursement of up to $15,000 in costs, see Proposed Settlement Agreement ¶ 3.6.1.3,
17    Class Counsel seeks reimbursement for only $8, 639.45, see Fee Mot. at 12. According to
18    Class Counsel, “[t]he requested expenses and costs are the type routinely billed in similar
19    wage and hour class actions.” Id. at 13. An itemized list was provided to the Court, see
20    Mahoney Decl. Ex. B, indicating that the requested costs include copying, postage, parking
21    fees, local travel, mediator fees, online research, expert fees, filing fees, and electronic
22    service fees. No objections have been made to these costs, and the Court finds that Class
23    Counsel’s litigation expenses are typical and reasonable. The Court therefore approves the
24    requested costs reimbursement in the amount of $8,639.45.
25    III.   Service Awards
26           Incentive awards are “fairly typical” discretionary awards “intended to compensate
27    class representatives for work done on behalf of the class, to make up for financial or
28    reputational risk undertaken in bringing the action, and, sometimes, to recognize their

                                                    8
                                                                                   18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1640 Page 9 of 12



1     willingness to act as a private attorney general.” Rodriguez v. W. Publ’g Corp., 563 F.3d
2     948, 958–59 (9th Cir. 2009) (citations omitted). In deciding whether to give an incentive
3     award, the Court may consider:
4                  1) the risk to the class representative in commencing suit, both
                   financial and otherwise; 2) the notoriety and personal difficulties
5
                   encountered by the class representative; 3) the amount of time
6                  and effort spent by the class representative; 4) the duration of the
                   litigation; and 5) the personal benefit (or lack thereof) enjoyed
7
                   by the class representative as a result of the litigation.
8
9     Van Vranken v. Atl. Richfield Co., 901 F. Supp. 294, 299 (N.D. Cal. 1995) (citations
10    omitted).
11          Class Counsel seek a $10,000 service award for each of named Plaintiffs Ahmad
12    Jawad Abdul Jamil, Ahmad Jamshid Abdul Jamil, and Ahmad Farhad Abdul Jamil, for a
13    total of $30,000. Fee Mot. at 13–16. In its Preliminary Approval Order, the Court
14    preliminarily approved the proposed service awards but “request[ed] that named Plaintiffs
15    provide documentation detailing the time and effort they expended in pursuit of this
16    litigation and the actions they took to benefit the Settlement Class.” ECF No. 58 at 15.
17          In the Fee Motion, Class Counsel contend that “[t]he request is reasonable
18    considering the efforts put in by each Plaintiff and the personal risks all Plaintiffs undertook
19    in the litigation of this matter and pursuit of obtaining relief for the Class.” Fee Mot. at 13.
20    Class Counsel submit declarations from each named Plaintiff to further support the
21    reasonableness of their service award requests. See ECF Nos. 63-3–63-5 (collectively,
22    “Representative Decls.”).     Per the Representative Declarations, each named Plaintiff
23    undertook significant professional risk that his current or subsequent employers would
24    learn about the lawsuit and may refuse to hire him. Representative Decls. ¶ 6. Each named
25    Plaintiff made himself available to Class Counsel to assist with the investigation, attended
26    both Early Neutral Evaluation Conferences, and attended the mediation. Id. ¶ 9. Each
27    named Plaintiff estimates having spent, “at a minimum, sixty (60) hours performing the
28    above activities.” Id. ¶ 13. Having considered the relevant factors, the Court finds the

                                                     9
                                                                                     18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1641 Page 10 of 12



1     requested service award of $10,000 to each named Plaintiff, in the total amount of $30,000,
2     to be reasonable.
3     IV.   Settlement Administration Expenses
4           The Settlement further authorizes the deduction of up to $35,000 from the Gross
5     Settlement Proceeds for the administration costs incurred by the Settlement Administrator.
6     Proposed Settlement Agreement ¶ 3.6.1.4. Class Counsel seek approval of settlement
7     administration expenses in the amount of $12,500 to the Settlement Administrator,
8     Simpluris, see Fee Mot. at 1, which includes “fees incurred and anticipated future costs for
9     completion of the administration,” including “all work to conclude Simpluris’ duties and
10    responsibilities pursuant to the Settlement, mailing of settlement payment checks, respond
11    to class member inquiries, and the like,” Butler Decl. ¶ 17. No objections have been made
12    to these expenses, and the Court finds that the Settlement Administrator’s expenses are
13    reasonable. The Court therefore approves the requested administration expenses in the
14    amount of $12,500.
15    V.    PAGA Award
16          Finally, the Settlement provides for a PAGA Award, with seventy-five percent to be
17    distributed to LWDA and twenty-five percent to be included within the Net Distribution
18    Fund for distribution to the Class Members. Proposed Settlement Agreement ¶ 3.6.1.5.
19    Plaintiffs request approval of a PAGA Award in the amount of $10,000, with $7,500
20    allocated to LWDA “for the LWDA’s share for PAGA Penalties,” and $2,500 “reverting
21    to the Class.” Final Approval Mot. at 1. No objections have been made to the requested
22    PAGA Award, which the Court finds reasonable. The Court therefore approves the
23    requested PAGA Award in the amount of $10,000, which the Court finds to be “‘fair and
24    adequate in view of the purposes and policies of [PAGA].’” Flores v. Starwood Hotels &
25    Resorts Worldwide, Inc., 253 F. Supp. 3d 1074, 1077 (C.D. Cal. 2017) (quoting O’Connor
26    v. Uber Techs., 201 F. Supp. 3d 1110, 1135 (N.D. Cal. 2016)).
27    ///
28    ///

                                                   10
                                                                                  18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1642 Page 11 of 12



1     V.    Conclusion
2           For the foregoing reasons, the Court GRANTS Plaintiffs’ Fee Motion.
3                                            CONCLUSION
4           For the reasons stated above, the Court GRANTS Plaintiffs’ Motions for (1) Final
5     Approval of Class Action Settlement (ECF Nos. 63, 65) and (2) Class Representative
6     Service Enhancement Fees, and Attorneys’ Fees and Costs (ECF Nos. 62, 64).
7     Accordingly, the Court ENTERS FINAL JUDGMENT as follows:
8           1.     Having found that it is fair, reasonable, and adequate and satisfies the
9     standards for final approval of a class settlement under federal law, the Court GRANTS
10    final approval of the Settlement; accordingly, the Parties SHALL FULFILL the terms of
11    the Settlement;
12          2.     The Settlement and this Judgment SHALL BE BINDING on the named
13    Parties, along with all members of the Certified Class;
14          3.     The Court FINDS that the Notice of the Settlement and Notice Procedure
15    implemented by the Parties following the Order Granting Preliminary Approval (i) was the
16    best practicable notice under the circumstances; (ii) was reasonably calculated, under the
17    circumstances, to apprise the members of the class of the settlement, their right to object to
18    the settlement, and their right to appear at the final fairness hearing; (iii) was due, adequate,
19    and sufficient notice to all persons entitled to receive notice; and (iv) complied fully with
20    all applicable law;
21          4.     The Court APPROVES Class Counsel attorneys’ fees in the amount of
22    $300,000 and reimbursement of litigation expenses in the amount of $8,639.45, which
23    SHALL BE PAID in accordance with the terms of the Settlement;
24          5.     The Court APPROVES class representative service payments to named
25    Plaintiffs Ahmad Jawad Abdul Jamil, Ahmad Jamshid Abdul Jamil, and Ahmad Farhad
26    Abdul Jamil in the amount of $10,000 each, for a total of $30,000, which SHALL BE
27    PAID in accordance with the terms of the Settlement;
28    ///

                                                     11
                                                                                      18-CV-27 JLS (NLS)
     Case 3:18-cv-00027-JLS-NLS Document 68 Filed 11/05/20 PageID.1643 Page 12 of 12



1           6.     The Court APPROVES settlement administration fees and expenses to
2     Simpluris, the Settlement Administrator, in the amount of $12,500, which SHALL BE
3     PAID in accordance with the terms of the Settlement;
4           7.     The Court APPROVES the PAGA Award in the amount of $10,000, which
5     SHALL BE PAID in accordance with the terms of the Settlement; and
6           8.     Without affecting the finality of this matter, this Court SHALL RETAIN
7     exclusive jurisdiction over this action and the Parties, including the class, for purposes of
8     enforcing the terms and conditions of the Settlement.
9           In light of the foregoing and in accordance with the Parties’ wishes, this action is
10    DISMISSED WITH PREJUDICE. The Clerk of Court SHALL CLOSE the file.
11          IT IS SO ORDERED.
12    Dated: November 5, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   12
                                                                                   18-CV-27 JLS (NLS)
